Exhibit 10.4

 

 



INDEMNITY AGREEMENT

 

 

 

THIS AGREEMENT, having an effective date of ____, _____ (“Effective Date”), is
entered into BY and BETWEEN:

 

ARBUTUS BIOPHARMA CORPORATION, a company duly incorporated under the laws of the
Province of British Columbia, and having an office at 701 Veterans Circle,
Warminster, PA 18974

 

(the “Indemnitor”)

 

AND:

 

__________________, with an address ______________________

 

(the “Indemnitee”)

 

WHEREAS:

 

(A)the Indemnitor has requested the Indemnitee to act as a director or officer
of the Indemnitor and may ask the Indemnitee to act in a similar capacity with
affiliates of the Indemnitor; and

 

(B)the Indemnitee has agreed, subject to the granting of the indemnities and
releases herein provided for, to act as a director or officer of the Indemnitor
and act in a similar capacity with affiliates of the Indemnitor if requested;

 

NOW THEREFORE in consideration of these premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by each of the parties hereto,
the parties hereto covenant and agree as set forth below.

 

1.INDEMNITY

 

1.1                                      Subject to §1.2, and §2.6(b) below the
Indemnitor shall indemnify and save harmless the Indemnitee, and the
Indemnitee’s successors, heirs and personal representatives (together with the
Indemnitee, the “Indemnified Parties”) against and from:

 

(a)               any and all actions and claims, whether current, threatened,
pending or completed, whether civil, criminal, quasi-criminal or administrative,
of every nature and kind whatsoever which may be brought or made by any person,
firm, corporation or government, or by any governmental department, body,
commission, board, bureau, agency or instrumentality against the Indemnified
Parties in connection with the Indemnitee’s execution of the duties of his
office held as a director or officer with the Indemnitor or any affiliate of the
Indemnitor from time to time;

 



 

 -2-

(b)               any and all costs, damages, charges, expenses (including legal
fees and disbursements, on a full indemnity basis), fines, liabilities
(statutory or otherwise), losses and penalties which the Indemnitee may sustain,
incur or be liable for in consequence of his acting as a director or officer of
the Indemnitor or any affiliate of the Indemnitor from time to time, whether
sustained or incurred by reason of the Indemnitee’s negligence, default, breach
of duty, breach of trust, failure to exercise due diligence or otherwise in
relation to the Indemnitor or any of its affiliates from time to time, or any of
their respective affairs;

 

(c)               without in any way limiting the generality of the foregoing,
any and all costs, damages, charges, expenses (including legal fees and
disbursements on a full indemnity basis), fines, liabilities, losses and
penalties which the Indemnified Parties may sustain, incur or be liable for as a
result of or arising by operation of statute and incurred by or imposed upon the
Indemnified Parties in relation to the affairs of the Company in the
Indemnitee’s capacity as director or officer, including but not limited to, all
statutory obligations to creditors, employees, suppliers, contractors,
subcontractors and any government or agency or division of any government,
whether federal, provincial, state, regional or municipal whether existing at
the date hereof or incurred hereafter; and

 

(d)               without in any way limiting the generality of the foregoing,
the Indemnitor agrees that should any payment or reimbursement made pursuant to
this Agreement, including without limitation the payment of insurance premiums
or any payment made by an insurer under an insurance policy, be deemed to
constitute a taxable benefit or otherwise be or become subject to any tax or
levy upon the Indemnified Parties, then the Indemnitor shall pay such amount as
may be necessary to ensure that the amount received by or on behalf of the
Indemnified Parties, after the payment of or withholding for such tax, fully
reimburses the Indemnified Parties for the actual cost, expense or liability
incurred by or on his or her behalf.

 

1.2                                      Notwithstanding the provisions of §1.1,
the Indemnitor shall not be obligated to indemnify or save harmless the
Indemnified Parties against and from any action, claim, cost, damage, charge,
expense, fine, liability, loss or penalty:

 

(a)               if in respect thereof the Indemnitee failed to act honestly
and in good faith with a view to the best interests of the Indemnitor or its
affiliate as the case may be;

 

(b)               in the case of a criminal or administrative action or
proceeding, if the Indemnitee did not have reasonable grounds for believing that
his conduct was lawful;

 

(c)               arising out of any act, error or omission of the Indemnitee
that is fraudulent or malicious and that is committed by the Indemnitee with
actual fraudulent or malicious purpose or intent; or

 

(d)               for which he is entitled to indemnity pursuant to any valid
and collectible policy of insurance, to the extent of such insurance. Where
partial indemnity is provided by such policy of insurance, the obligation of the
Indemnitor under §1.1 shall continue in effect but be limited to that portion of
the liability for which indemnity is not provided by such policy.

 



 

 -3-

1.3                                      The determination of any claim by
judgment, order, settlement or conviction, or upon a plea of “nolo contendere”
or its equivalent, will not, of itself, create any presumption for the purposes
of this Agreement that the Indemnitee did not act honestly and in good faith
with a view to the best interests of the Indemnitor or with the care, diligence,
and skill of a reasonably prudent person or, in the case of a criminal or
administrative action or proceeding, that he did not have reasonable grounds for
believing that his conduct was lawful (unless the judgment or order of a court
specifically finds otherwise) or that the Indemnitee had committed wilful
neglect or gross default.

 

2.DEFENSE

 

2.1                                      For the purposes of this section 2:

 

“Action” means any action, inquiry, investigation, suit or other proceeding
before a court or other tribunal in which a Claim is brought, made or advanced
by or against the Indemnitee;

 

“Claim” means any allegation of charge, claim, cost, damage, expense, fine,
liability, loss or penalty contemplated by §1.1;

 

“Judgment” means an award of damages or other monetary compensation made in an
Action or any amounts the Indemnitee is ordered to pay by any court or other
tribunal or any government, governmental department, body, commission, board,
bureau, agency or instrumentality having proper jurisdiction as a result of any
Claim brought, made or advanced of or against the Indemnitee; and

 

“Settlement” means an agreement to compromise a Claim or an Action.

 

2.2                                      Upon the Indemnitee becoming aware of
any pending or threatened Claim or Action, the Indemnitee must provide written
notice of it to the Indemnitor as soon as is reasonably practicable.

 

2.3                                      The Indemnitor shall have full power
and authority to conduct such investigation of each Claim as is reasonably
necessary in the circumstances and shall pay all costs of such investigation.

 

2.4                                      Subject to this subsection and §2.6(b),
the Indemnitor shall defend, on behalf of the Indemnitee, any Claim or Action,
even if the basis for the Claim or Action is groundless, false or fraudulent. If
the Indemnitor has reasonable grounds for believing that any of the
circumstances described in §1.2 apply to the Claim or Action, then the
Indemnitor, upon giving the Indemnitee written notice of its belief and the
grounds therefore, may refuse to so defend the Claim or Action, but such refusal
shall not relieve the Indemnitor from any of its obligations of indemnity
hereunder if it has determined that none of the provisions of §1.2 apply to the
Claim or Action.

 



 

 -4-

2.5                                      The Indemnitor shall consult with and
pay reasonable heed to the Indemnitee concerning the appointment of any defence
counsel to be engaged by the Indemnitor in fulfillment of its obligation to
defend a Claim or Action, pursuant to §2.4.

 

2.6                                      With respect to a Claim or Action for
which the Indemnitor is obliged to indemnify the Indemnitee hereunder:

 

(a)               the Indemnitor may conduct negotiations towards a Settlement
and, with the written consent of the Indemnitee (which the Indemnitee agrees not
to unreasonably withhold), the Indemnitor may make such Settlement as it (in its
sole judgment) deems appropriate or expedient in the circumstances, provided,
however, that the Indemnitee shall not be required, as part of any proposed
Settlement, to admit liability or agree to indemnify the Indemnitor in respect
of, or make contribution to, any compensation or other payment for which
provision is made by such Settlement; and

 

(b)               if the Indemnitee fails to give his consent to the terms of a
proposed Settlement which is otherwise acceptable to the Indemnitor and the
claimant, the Indemnitor may require the Indemnitee to negotiate or defend the
Claim or Action independently of the Indemnitor and in such event any amount
recovered by such claimant in excess of the amount for which Settlement could
have been made by the Indemnitor, shall not be recoverable under this Indemnity,
it being further agreed by the parties that the Indemnitor shall only be
responsible for legal fees and costs up to the time at which such Settlement
could have been made.

 

2.7                                      The Indemnitor shall have the right to
negotiate a Settlement in respect of any Claim or Action which is founded upon
any of the acts specified in §1.2. In the event that the Indemnitor negotiates a
Settlement in respect of any of the acts specified in §1.2, the Indemnitee shall
pay any compensation or other payment for which provision is made under the
Settlement and shall not seek indemnity or contribution from the Indemnitor,
within 60 days of the Indemnitor making demand therefor, all fees, costs and
expenses (including legal fees and disbursements on a full indemnity basis)
which result from the defence of the Claim or the Action in respect of which the
Settlement was made, including the cost of any investigation undertaken by the
Indemnitor in connection therewith, to the date the Settlement was made.

 

2.8                                      The Indemnitor shall pay any Judgment
which may be given against the Indemnitee unless any of the circumstances set
out in §1.2 applies to the Action in respect of which the Judgment is given or
unless and to the extent the Indemnitee is otherwise entitled to indemnity under
the policy of insurance as contemplated by §1.2(d) in either case, the
Indemnitee shall pay to the Indemnitor, within 60 days of the Indemnitor making
demand therefore, all, fees, costs and expenses (including legal fees and
disbursements on a full indemnity basis) which result from the defence and
appeal of the Action, including the costs of any investigation undertaken by the
Indemnitor in connection with the Action.

 

2.9                                      Upon the request of the Indemnitee and
subject to the restrictions set out in the Business Corporations Act (British
Columbia), the Indemnitor shall pay the expenses of the Indemnitee incurred in
relation to a Claim or an Action indemnified hereunder, provided the Indemnitee
hereby gives an undertaking to repay such expenses if it is finally determined
that such payments are not indemnifiable under this agreement or prohibited by
the Business Corporations Act (British Columbia).

 

 

 -5-



3.GENERAL

 

3.1                                      Nothing herein contained shall in any
way affect the Indemnitee’s right to resign from his position as director or
officer of the Indemnitor at any time.

 

3.2                                      The indemnity and release herein
provided for shall survive the termination of the Indemnitee’s position as
director or officer of the Indemnitor, the termination of this Agreement, and
shall continue in full force and effect thereafter.

 

3.3                                      This Agreement supersedes all prior
agreements between the parties with respect to its subject matter.
Notwithstanding the forgoing, nothing in this Agreement shall be deemed to
diminish or otherwise restrict an Indemnified Party’s right to indemnification
under any provision of the Indemnitor’s articles or under applicable corporate
law.

 

3.4                                      Unless stated otherwise, all monies to
be paid hereunder shall be paid within 10 days of becoming payable.

 

3.5                                      The Indemnitee acknowledges that he has
been advised to obtain independent legal advice with respect to entering into
this Agreement, that he has obtained such independent legal advice or has
expressly waived such advice, and that he is entering into this Agreement with
full knowledge of the contents hereof, of his own free will and with full
capacity and authority to do so.

 

3.6                                      If any provision of this Agreement is
determined to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect. The parties hereto agree to negotiate in good faith to
agree to a substitute provision which shall be as close as possible to the
intention of any invalid or unenforceable provision as may be valid or
enforceable. The invalidity or unenforceability of any provision in any
particular jurisdiction shall not affect its validity or enforceability in any
other jurisdiction where it is valid or enforceable.

 

3.7                                      Each party hereto agrees to do all such
things and take all such actions as may be necessary or desirable to give full
force and effect to the matters contemplated by this Agreement.

 

3.8                                      This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.

 

3.9                                      Time shall be of the essence of this
Agreement.

 

3.10                                  This Agreement and the application or
interpretation hereof shall be governed exclusively by its terms and by the laws
of the Province of British Columbia and the laws of Canada applicable therein
and the parties hereto hereby irrevocably attorn to the jurisdiction of the
courts of the Province of British Columbia.

 



 

 -6-

IN WITNESS WHEREOF parties hereto have duly executed this Agreement as of the
date first written above.

 

ARBUTUS BIOPHARMA CORPORATION

 

Per: ___________________________________________
         Authorized Signatory

 

Signed, Sealed and Delivered by __________ in the presence of:

 

___________________________________________
Witness (Signature)

 

___________________________________________
Name (please print)

 


___________________________________________

Address

 

___________________________________________
City, Province

 

___________________________________________
Occupation

 

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)



___________________________________________
Name of Indemnitee (please print)

 



 

 

Schedule to Exhibit 10.4

 

 

 

The following directors and executive officers are parties to an Indemnity
Agreement with the Company, each of which are substantially identical in all
material respects to the representative Indemnity Agreement filed herewith as
Exhibit 10.4 except as to the name of the signatory and the effective date of
each signatory’s Indemnity Agreement. The name of each signatory to the
Indemnity Agreement is set forth below. The actual Indemnity Agreements are
omitted pursuant to Instruction 2 to Item 601 of Regulation S-K.

 

 

 

 

 

 

   

INDEMNITEE

  

 

Mark J. Murray, PhD

 

David C. Hastings Michael McElhaugh Gaston Picchio, PhD Frank Torti, MD James
Meyers

Myrtle Potter 

Koert VandenEnden 

William H. Collier

 

 

 

 

 

 

 

